Citation Nr: 1543056	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-26 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability or disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; C. R.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2015, a Board hearing was held at the RO in Waco before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a total disability rating based on individual unemployability due to a service-connected disability or disabilities (TDIU).  See VA Form 21-8940 of June 2010.

The Veteran is current service-connected for the following disabilities: hysterectomy with bilateral salpingo-oophorectomy, rated at 50 percent; bilateral heel spur with plantar fasciitis, rated at 30 percent; degenerative joint disease of the left shoulder, rated at 10 percent; degenerative joint disease of the left hip, rated at 10 percent; degenerative joint disease and aseptic necrosis of the left ankle, rated at 10 percent; hearing loss of the left ear, rated as noncompensable; tinnitus, rated at 10 percent; perforation of the right tympanic membrane, rated as noncompensable; and endometriosis, rated as noncompensable.

The Veteran has also been granted entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) and 39 C.F.R. § 3.350(a) due to the loss of use of a creative organ from March 7, 2008.

As one disability is rated at 40 percent or more, and additional rated disabilities bring the combined rating to 80 percent from July 2008, the Veteran meets the percentage criteria for consideration of schedular TDIU.  See 38 C.F.R § 4.16(a) (2015).

In August 2015, the Veteran filed claims for entitlement to service connection for the disabilities of "fibromyalgia, Gulf War illness, and rheumatoid arthritis."  Because these service-connection claims may impact the determination of the Veteran's application for a TDIU, remand is warranted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more issues are inextricably intertwined if one claim could have a significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the Veteran's claims for entitlement to service connection for the disabilities of fibromyalgia, Gulf War illness, and rheumatoid arthritis.

2. Thereafter, schedule the Veteran for a VA medical examination by an appropriate professional with regard to the Veteran's claim of entitlement to a TDIU.  All necessary testing must be accomplished.

The examiner must review the entire electronic claims folder and must interview the Veteran as to her employment history and education.

The examiner must provide an opinion as to any functional impairment caused by the Veteran's service- disabilities as related to the Veteran's ability to perform activities required in various work settings, including walking, standing, and sedentary tasks.

A full rationale for any opinion or conclusion is required.

3. Review the claims file to ensure that all of the foregoing requested development, and any other development deemed warranted, is completed.  Then readjudicate the TDIU claim on appeal.

4. If the sought benefit remains denied, issue an appropriate supplemental statement of the case, and give the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




